Exhibit 10.4

 

SECOND AMENDED AND RESTATED SEVERANCE
AND CHANGE OF CONTROL AGREEMENT

 

This Second Amended and Restated Severance and Change of Control Agreement
(“Agreement”) is effective as of August 4, 2011 between Kratos Defense &
Security Solutions, Inc. (the “Company” or “Kratos”) and Deanna Lund (“Lund” or
“Executive”), as approved by the Company’s Board Compensation Committee.

 

A.                                   Lund is presently employed as Chief
Financial Officer pursuant to an offer letter dated March 15, 2004 (the “Offer
Letter”).

 

B.                                     On March 28, 2005, the Company and Lund
entered into a Change of Control Agreement, which memorialized in writing their
understanding regarding the vesting of stock options and stock appreciation
rights granted to Lund under the Company’s equity incentive plans in the event
of a Change of Control, which was amended and restated on March 28, 2006 and
again on August 4, 2008 (the original agreement together with any and all prior
amendments is hereinafter referred to as the “Original Agreement”) to enhance
severance and address compliance with Section 409A of the Internal Revenue Code
of 1986 (the “Code”).

 

C.                                     As consideration for Lund’s agreement to
undertake and continue her duties and responsibilities in her role as Chief
Financial Officer, the Company and Lund desire to enter into this Agreement to
make certain corrective and conforming changes to comply with Section 409A of
the Code.

 

Therefore, in consideration of the promises and the mutual covenants contained
below, and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:

 

1.                                       Position.  Lund is presently employed
as Chief Financial Officer.  The Company shall not change Lund’s job duties and
responsibilities after the Change of Control (as that term is defined in section
4(a) below), if, when considered in their totality as a whole, such a change
results in the nature of Lund’s job duties being substantially different than
the nature of the job duties Lund performed immediately prior to the Change of
Control

 

2.                                       Vesting Upon Change of Control. Upon
the occurrence of a Change of Control, the vesting of 100% of all stock options,
stock appreciation rights, restricted stock units and any other equity awards
granted to Lund under the Company’s equity incentive plans that as of the date
of such Change of Control remain unvested shall accelerate, to the extent
permissible by law, notwithstanding and in addition to any existing vesting
provisions set forth in the applicable equity award agreement and/or the Company
equity incentive plan.

 

3.                                       Severance Payments.

 

(a)                                  If Lund is (x) terminated without Cause (as
defined in section 4(c) below) or (y) terminates as a result of a Triggering
Event (as defined in section 4(b) below) after a Change of Control (as defined
in section 4(a) below), then Lund will be entitled to receive in satisfaction of
all obligations (other than as provided in section 2 above) that the Company may
have to Lund: (i) in the case of clause (x) hereof, severance compensation equal
to one year of

 

1

--------------------------------------------------------------------------------


 

her base salary then in effect; or in the case of clause (y) hereof, severance
compensation equal to two years of her base salary plus her maximum potential
bonus amount for two years; in either case, less applicable taxes and
withholding paid in a lump sum on the 60th day following Lund’s termination of
employment; and, if needed by Lund, (ii) her then-current health insurance
coverage, at the then current employee cost, during the twelve (12) month period
following a termination in the case of clause (x); or during the twenty-four
(24) month period following a resignation in the case of clause (y).  Such
benefits will be provided for the twelve (12) month or twenty-four (24) month
period, as applicable, following the date of Lund’s termination.  In addition,
in the event that Lund is terminated without Cause, the vesting of 100% of all
stock options, stock appreciation rights, restricted stock units and any other
equity awards granted to Lund under the Company’s equity incentive plans that as
of the date of such termination remain unvested shall accelerate, to the extent
permissible by law, notwithstanding and in addition to any existing vesting
provisions set forth in the applicable equity award agreement and/or the Company
equity incentive plan.  The receipt of the foregoing severance compensation,
health insurance coverage and acceleration of vesting pursuant to this section 3
will be subject to Lund signing and not revoking a release of claims agreement
in a form reasonably acceptable to the Company, and such release becoming
effective within forty-five (45) days of Lund’s termination and not thereafter
being revoked.  To the extent that any of the health insurance benefits provided
under this section 3(a) would result in unintended tax consequences under Code
Section 105(h) or its analog in the Patient Protection and Affordable Care Act
of 2010, Company shall in lieu of providing such benefits provide Lund with a
lump sum payment equal to twelve (12) or twenty-four (24) months of COBRA
continuation coverage on the 55th day following Lund’s termination of
employment.

 

(b)                                 For the sake of clarity, no severance
benefit that is paid on account of Lund’s termination of employment will be paid
unless and until Lund incurs a “separation from service” under the default rules
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). 
Notwithstanding any other provision of this Agreement to the contrary, if Lund
is a “specified employee” within the meaning of Section 409A of the Code and the
related guidance (“Section 409A”) at the time of Lund’s separation from service,
then only that portion of the severance and benefits set forth in section 3(a)
above, together with any other severance payments or benefits, that may be
considered deferred compensation under Section 409A, which (when considered
together) do not exceed the Section 409A Limit (as defined below) and which
qualify as separation pay under Treasury Regulation Section 1.409A-1(b)(9)(iii),
may be paid within the first six (6) months following Lund’s separation from
service in accordance with section 3(a) above or (for payments or benefits not
provided under this Agreement) with the payment schedule applicable to each such
other payment or benefit.  Otherwise, the portion of the severance and benefits
provided under this Agreement, together with any other severance payments or
benefits that may be considered deferred compensation under Section 409A, that
would otherwise be payable within the six (6) month period following Lund’s
separation from service will accrue during such six (6) month period and will be
paid in a lump sum on the date six (6) months and one (1) day following the date
of Lund’s separation from service (or the next business day if such date is not
business day).  All remaining severance payments and benefits will be payable in
accordance with the payment schedule applicable to such payments or benefits. 
For purposes of this Agreement, “Section 409A Limit” means the lesser of two (2)
times: (i) the sum of Lund’s annualized compensation based upon the annual rate
of pay for services provided to the Company for the taxable year of Lund
preceding the

 

2

--------------------------------------------------------------------------------


 

taxable year of Lund’s separation from service from the Company as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any related
Internal Revenue Service guidance; or (ii) the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which such separation from service occurs.

 

(c)                                  Additional Election Upon Certain Changes of
Control.  If Kratos enters into a definitive agreement (“Definitive Agreement”)
that would result in a Change of Control as defined herein, Executive shall have
the following options in connection with the consummation of the Change of
Control, but only to the extent that the Definitive Agreement so provides:  (a)
to the extent that Kratos is the surviving entity in the Change of Control,
Executive may elect to retain, immediately after the consummation of the Change
of Control, ownership of Kratos equity with a fair market value immediately
after the consummation of the Change of Control that is equal to no less than
50% of the fair market value of her equity interests in Kratos (including stock
options and restricted stock) immediately prior to the consummation of the
Change of Control, or (b) in the event that Kratos is not the surviving entity
in a Change of Control, Executive may elect to require that no less than 50% of
her equity interests in Kratos (including stock options and restricted stock) be
converted into the same form of equity interest (i.e., common stock, stock
options, restricted stock, etc.) of the surviving entity or its parent such that
the fair market value of her ownership in the surviving entity immediately
following the Change of Control is no less than the fair market value of her
converted ownership interest in Kratos immediately prior to the consummation of
the Change of Control. A Definitive Agreement may contain other or no options
and Kratos shall have no obligation to ensure that a Definitive Agreement
provides for any of the foregoing options and shall not be responsible for
ensuring any particular tax treatment.  Kratos’ compliance with the foregoing
shall be determined without regard to the tax effect of the transaction
resulting in a Change of Control.

 

4.                                       Definition of Change of Control and
Triggering Event.

 

(a)                                  A Change of Control means the occurrence of
one of the following after the date of this Agreement:

 

(i)                                     Acquisition of Controlling Interest. 
Any person (other than persons who are employed by Kratos or its affiliates at
any time more than one year before a transaction) (“Buyer”) becomes the
“beneficial owner” within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended, directly or indirectly, of Kratos securities
representing 50% or more of the combined voting power of Kratos’
then-outstanding securities, but only to the extent that such ownership
constitutes a “change in the ownership” of Kratos within the meaning of U.S.
Treasury Regulation Section 1.409A-3(i)(5)(v).

 

(ii)                                  Change in Board Control.  During any
consecutive one-year period commencing after the date of this Agreement,
individuals who constituted Kratos’ Board of Directors (“Board”) at the
beginning of such period or their approved replacements, as defined in the next
sentence (“Beginning Board”) cease for any reason to constitute a majority of
the Board. An individual is an “approved replacement” Board member if the Board
members then in office who are Beginning Board members approved his or her
election (or nomination for election) by majority votes, but in either case
excluding any Board member whose initial assumption of office occurred as a
result of an actual or threatened solicitation of proxies or consents by or on

 

3

--------------------------------------------------------------------------------


 

behalf of any person other than the Board, but only to the extent that such
acquisition constitutes a “change in the effective control” of Kratos within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi).

 

(iii)                               Merger.  Kratos consummates a merger or
consolidation of Kratos with any other corporation unless: (a) the voting
securities of Kratos outstanding immediately before the merger or consolidation
would continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 50% of the
combined voting power of the voting securities of Kratos or such surviving
entity outstanding immediately after such merger or consolidation; and (b) no
Buyer becomes the “beneficial owner,” directly or indirectly, of Kratos
securities representing 50% or more of the combined voting power of Kratos’ then
outstanding securities, but only to the extent that such ownership constitutes a
“change in the ownership” of Kratos within the meaning of U.S. Treasury
Regulation Section 1.409A-3(i)(5)(v).

 

(iv)                              Sale of Assets.  Any Buyer acquires all, or
substantially all, of Kratos’ assets, but only to the extent that such
acquisition results in a “change in the ownership of a substantial portion” of
Kratos’ assets within the meaning of U.S. Treasury Regulation Section
1.409A-3(i)(5)(vii).

 

(b)                                 A “Triggering Event” means (i) Lund’s
termination from employment by the Company without Cause; (ii) a material change
in the nature of Lund’s role or job responsibilities so that Lund’s job duties
and responsibilities after the Change of Control, when considered in their
totality as a whole, are substantially diminished in nature from the job duties
Lund performed immediately prior to the Change of Control; (ii) the relocation
of Lund’s principal place of work to a location of more that thirty (30) miles
from the location Lund was assigned to immediately prior to the Change of
Control and such relocation results in Lund’s one-way commute to work increasing
by more than thirty (30) miles based on Lund’s principal place of residence
immediately before such relocation was announced; or (iii) the Company
materially breaches this Agreement; provided, however, in the case of a
Triggering Event described in clause (i), (ii) or (iii) hereof, such condition
shall not exist unless Lund provides written notice to the Company within ninety
(90) days of its initial existence and the Company does not cure such condition
within thirty (30) days from the date it receives such notice from Lund.  In
addition, no Triggering Event will be deemed to have occurred unless Lund
separates from service within twelve (12) months from the date such Triggering
Event initially occurs.

 

(c)                                  “Cause” means (i) acts or omissions
constituting gross negligence, recklessness or willful misconduct on the part of
Lund with respect to Lund’s obligations or otherwise relating to the business of
the Company; (ii) Lund’s material breach of this Agreement or the Company’s
standard form of confidentiality agreement; (iii) Lund’s conviction or entry of
a plea of nolo contendere for fraud, misappropriation or embezzlement, or any
felony or crime of moral turpitude; (iv) Lund’s failure to perform her duties
and responsibilities as Chief Financial Officer to the reasonable satisfaction
of the Board after being provided with notice thereof and thirty (30) days
opportunity to remedy such failure; and (v) Lund’s willful neglect of duties or
poor performance. Notwithstanding the foregoing, a termination under subsection
(v) shall not constitute a termination for “Cause” unless the Company has first
given Lund written notice of the offending conduct (such notice shall include a
description of remedial actions that the

 

4

--------------------------------------------------------------------------------


 

Company reasonably deems appropriate to cure such offending conduct) and a
thirty (30) day opportunity to cure such offending conduct. In the event the
Company terminates Lund’s employment under subsection (v), the Company agrees to
participate in binding arbitration, if requested by Lund, to determine whether
the cause for termination was willful neglect of duties or poor performance as
opposed to some other reason that does not constitute Cause under this
Agreement.

 

5.                                       General Provisions. Except as set forth
in this Agreement, the terms of the Offer Letter remain unchanged. Nothing in
this Agreement is intended to change the at-will nature of Lund’s employment
with the Company. This Agreement and the Offer Letter, including the Additional
Terms and Conditions attached thereto and the Proprietary Information and
Innovations Agreement signed by Lund, constitute the entire agreement between
Lund and the Company with respect to Lund’s employment with the Company, and
supersedes and replaces the Original Agreement in its entirety. No amendment or
modification of the terms or conditions of this Agreement shall be valid unless
in writing and signed by the parties.

 

6.                                       Compliance with Section 409A of the
Code.  This Agreement is intended to comply with Section 409A of the Code (or
any regulations or rulings thereunder), and shall be construed and interpreted
in accordance with such intent. Notwithstanding anything to the contrary in this
Agreement, the Company, in the exercise of its sole discretion and without the
consent of Lund, may amend or modify this Agreement in any manner in order to
meet the requirements of Section 409A of the Code as amplified by any Internal
Revenue Service or U.S. Treasury Department guidance.  Any provision of this
Agreement that would cause the payment of any benefit to fail to satisfy Section
409A of the Code shall have no force and effect until amended to comply with
Code Section 409A (which amendment may be retroactive to the extent permitted by
the Code or any regulations or rulings thereunder).  Lund is encouraged to
consult a tax adviser regarding the potential impact of Section 409A of the
Code.

 

7.                                       Parachute Payment Excise Tax.

 

(a)                                  In the event that any payment or benefit
(within the meaning of Section 280G(b)(2) of the Code) to Lund for Lund’s
benefit, paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in connection with, or arising out of, the Lund’s
employment with the Company or a Change of Control (a “Payment” or “Payments”),
would be subject to the excise tax imposed by Code Section 4999, or any interest
or penalties are incurred by Lund with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Lund will be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Lund of all taxes (including any interest or penalties (other than interest
and penalties imposed by reason of Lund’s failure to file timely a tax return or
pay taxes shown due on Lund’s return) imposed with respect to such taxes and the
Excise Tax), including any Excise Tax imposed upon the Gross-Up Payment, Lund
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

 

(b)                                 An initial determination as to whether a
Gross-Up Payment is required pursuant to this Agreement and the amount of such
Gross-Up Payment shall be made by the Company.  the Company shall provide its
determination (the “Determination”), together with

 

5

--------------------------------------------------------------------------------


 

detailed supporting calculations and documentation, to Lund within fifteen (15)
days of the date of Lund’s termination, if applicable, or such other time as
requested by Lund (provided Lund reasonably believes that any of the Payments
may be subject to the Excise Tax).  If requested by the Lund, the Company shall
furnish Lund, at the Company’s expense, with an opinion reasonably acceptable to
Lund from the Company’s accounting firm (or an accounting firm of equivalent
stature reasonably acceptable to Lund) that there is a reasonable basis for the
Determination.  Any Gross-Up Payment determined pursuant to this section 7 shall
be paid by the Company to Lund within five (5) days of receipt of the
Determination.

 

(c)                                  As a result of the uncertainty in the
application of Sections 4999 and 280G of the Code, it is possible that a
Gross-Up Payment (or a portion thereof) will be paid which should not have been
paid (an “Excess Payment”) or a Gross-Up Payment (or a portion thereof) which
should have been paid will not have been paid (an “Underpayment”).

 

(d)                                 An Underpayment shall be deemed to have
occurred (A) upon notice (formal or informal) to Lund from any governmental
taxing authority that Lund’s tax liability (whether in respect of Lund’s current
taxable year or in respect of any prior taxable year) may be increased by reason
of the imposition of the Excise Tax on a Payment or Payments with respect to
which the Company has failed to make a sufficient Gross-Up Payment, (B) upon a
determination by a court, or (C) by reason of determination by the Company
(which shall include the position taken by the Company, together with its
consolidated group, on its federal income tax return).  If an Underpayment
occurs, Lund shall promptly notify the Company and the Company shall promptly,
but in any event at least five (5) days prior to the date on which the
applicable government taxing authority has requested payment, pay to Lund an
additional Gross-Up Payment equal to the amount of the Underpayment plus any
interest and penalties (other than interest and penalties imposed by reason of
Lund’s failure to file timely a tax return or pay taxes shown due on Lund’s
return) imposed on the Underpayment.

 

(e)                                  An Excess Payment shall be deemed to have
occurred upon a Final Determination (as hereinafter defined) that the Excise Tax
shall not be imposed upon a Payment or Payments (or portion thereof) with
respect to which Lund had previously received a Gross-Up Payment.  A “Final
Determination” shall be deemed to have occurred when Lund has received from the
applicable government taxing authority a refund of taxes or other reduction in
Lund’s tax liability by reason of the Excise Payment and upon either (A) the
date a determination is made by, or an agreement is entered into with, the
applicable governmental taxing authority which finally and conclusively binds
Lund and such taxing authority, or in the event that a claim is brought before a
court of competent jurisdiction, the date upon which a final determination has
been made by such court and either all appeals have been taken and finally
resolved or the time for all appeals has expired or (B) the statute of
limitations with respect to Lund’s applicable tax return has expired.  If an
Excess Payment is determined to have been made, the amount of the Excess Payment
shall be repaid by Lund to the Company unless, and only to the extent that, the
repayment would either reduce the amount on which Lund is subject to tax under
Code Section 4999 or generate a refund of tax imposed under Code Section 4999.

 

(f)                                    Notwithstanding anything contained in
this Agreement to the contrary, in the event that, according to the
Determination, an Excise Tax will be imposed on any Payment or Payments, the
Company shall pay to the applicable government taxing authorities, as Excise Tax

 

6

--------------------------------------------------------------------------------


 

withholding, the amount of the Excise Tax that the Company has actually withheld
from the Payment or Payments.

 

 

 

Deanna H. Lund

 

 

 

 

Dated:  August 4, 20111

/s/ Deanna H. Lund

 

Deanna H. Lund

 

 

 

 

 

Kratos Defense & Security Solutions, Inc.

 

 

 

 

 

Dated:  August 4, 2011

By:

/s/ Eric DeMarco

 

 

Eric DeMarco

 

 

President & CEO

 

7

--------------------------------------------------------------------------------